Judgment dismissing complaint and granting relief on the counterclaim affirmed, with costs. The point first made on this appeal, that the trial should not be continued by the trial justice out of Queens county, being a suit to foreclose on property in that county, was not raised below, but a different objection was presented, that the October Special Term had expired during the adjournment of the trial, which was properly overruled. The finding of an individual indebtedness to the testatrix by her son Arthur E. Silverman is amply sustained. And the circumstance that he also furnished a mortgage did not prevent the operation and effect of the testatrix’s testamentary purpose to discharge and extinguish such indebtedness of her son. Jenks, P. J., Stapleton, Rich, Putnam and Blackmar, JJ., concurred.